DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 08/04/2021 has been entered. Claims 1 and 6 have been amended. Claims 10-20 have been added. Claims 1-20 remain pending in the application. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.	Claim 1 recites the limitation "the location" in lines 13, 15 and 17. 
Claim 1 recites the limitation "a radio-frequency signal" in line 5. 
Claim 4 recites the limitation "a location" in line 1. 

Claim 6 recites the limitation "a radio-frequency signal" in line 6. 
Claim 6 recites the limitation "the location" in lines 13, 14 and 16. 
Claim 9 recites the limitation "a bodywork" in line 3. 
Claim 16 recites the limitation "a location" in line 4. 
There is insufficient antecedent basis for these limitations in the respective claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US 20030193388 A1) in view of Nakajima et al. (US 20080106375 A1).
Regarding claim 1, Ghabra teaches a method for locating a portable radio unit within a predetermined area of a vehicle (the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]), comprising the steps of: 
transmitting a first radio signal as a radio-frequency signal (e.g. signal 24 of Fig. 1) with a first vehicle-based radio device (e.g. antenna 22) from a vehicle-based position outside the vehicle (Exterior vehicle antenna (22) is provided for use in transmitting a first signal (24) for receipt by the remote transceiver (14) for use in determining the location of the remote transceiver (14) relative to the vehicle, see [0029]);

receiving at least one of: values of respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit and a value derived therefrom (remote transceiver (14) is preferably provided with a controller (32) for determining a signal strength of the first signal (24), and determining a signal strength of the second signal, see [0032]);
ascertaining the location of the portable radio unit by comparing the values of the respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit to each other (Based on the determined signals strengths of the first and second signals (24, 28), the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]).
However, Ghabra does not teach the outside and inside vehicle-based positions each being opposite of one another and separated from one another merely by bodywork of one of a roof and a door of the vehicle.
In an analogous art, Nakajima teaches accurately determining whether a portable apparatus is positioned inside or outside an interface between an inner surface and an outer surface of a vehicle including the outside and inside vehicle-based positions each being opposite of one another (three transmitting antennas 15a to 15c are provided inside the vehicle 1 and three transmitting antennas 15d to 15f are provided outside the vehicle 1. In this structure, it is assumed that the transmitting antenna and separated from one another merely by bodywork of one of a roof and a door of the vehicle (Generally, radio waves from the transmitting antenna 15 provided in the door handle 1c are transmitted to only the outside of the vehicle, but the transmission of radio waves to the inside of the vehicle is electromagnetically shielded by the door 1a that is formed of a metal plate, see [0039]; a metal plate forming the door 1a that isolates the inside of the vehicle from the outside is prevent radio waves transmitted from the internal transmitting antennas, see [0055], see also Fig. 3, since the metal plate is forming the door of the vehicle and also the roof/structure of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Nakajima with the vehicle of Ghabra, since they are separated by a bodywork which is the metal plate, to accurately determine whether the portable apparatus is positioned inside or outside a predetermined interface, such as an interface between the inner surface and the outer surface of the vehicle as suggested, see Nakajima [0086].

Regarding claim 4, Ghabra as modified by Nakajima teaches the method as claimed in claim 1, wherein a location of the portable radio unit outside the vehicle is ascertained if the comparison of the values of the respective measured reception field strengths reveals that the value of the measured reception field strength of the first radio signal is greater than the value of the measured reception field strength of the second radio signal (if the strength of first signal (24) from exterior vehicle antenna (22) is greater than the strength of second signal (28) from interior vehicle antenna (26), because such a situation is an indication that remote transceiver (14) is closer to exterior vehicle antenna (22) than to 
Regarding claim 5, Ghabra as modified by Nakajima teaches the method as claimed in claim 1, wherein a location of the portable radio unit inside the vehicle is ascertained if the comparison of the values of the respective measured reception field strengths reveals that the value of the measured reception field strength of the second radio signal is greater than the value of the measured reception field strength of the first radio signal (if the strength of second signal (28) from interior vehicle antenna (26) is greater than the strength of first signal (24) from exterior vehicle antenna (22), as such a situation is an indication that remote transceiver (14) is closer to interior vehicle antenna (26) than to exterior vehicle antenna (22), and it is therefore determined that the remote transceiver (14) is inside or internal to the vehicle, see Ghabra [0036]).  
Regarding claim 6, Ghabra teaches an arrangement for locating a portable radio unit within a predetermined area of a vehicle (the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]), comprising:
a first vehicle-based radio device configured to transmit a first radio signal as a radio-frequency signal from a position outside the vehicle (Exterior vehicle antenna (22) is provided for use in transmitting a first signal (24) for receipt by the remote transceiver (14) for use in determining the location of the remote transceiver (14) relative to the vehicle, see [0029]);
a second vehicle-based radio device configured to transmit a second radio signal as a radio-frequency signal from a position inside the vehicle (The system still further includes an interior vehicle antenna (26) for use in transmitting a second signal (28) for receipt by the remote transceiver, see [0030]), the position inside the vehicle and position outside the vehicle being in direct proximity to one another (Fig.1 depicts that exterior vehicle antenna 22 and interior vehicle antenna 26 are separated and in direct proximity, since direct proximity is a relative term);

an evaluation device configured to ascertain the location of the portable radio unit by comparing the values of the respective measured reception field strengths of the first and second radio signals at the location of the portable radio unit to each other (Based on the determined signals strengths of the first and second signals (24, 28), the controller (32) also determines whether the remote transceiver (14) is located inside or outside the vehicle, see [0032]).
However, Ghabra does not teach the position inside the vehicle and position outside the vehicle being opposite of one another and separated from one another merely by bodywork of one of a roof and a door of the vehicle.
In an analogous art, Nakajima teaches accurately determining whether a portable apparatus is positioned inside or outside an interface between an inner surface and an outer surface of a vehicle including the position inside the vehicle and position outside the vehicle being opposite of one another (three transmitting antennas 15a to 15c are provided inside the vehicle 1 and three transmitting antennas 15d to 15f are provided outside the vehicle 1. In this structure, it is assumed that the transmitting antenna 15e is provided in the door handle 1c, see [0041], for example inside antenna 15b is opposite to outside antenna 15e as shown in Fig. 4) and separated from one another merely by bodywork of one of a roof and a door of the vehicle (Generally, radio waves from the transmitting antenna 15 provided in the door handle 1c are transmitted to only the outside of the vehicle, but the transmission of radio waves to the inside of the vehicle is electromagnetically shielded by the door 1a that is formed of a metal plate, see [0039]; a metal plate forming the door 1a that isolates the inside of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Nakajima with the vehicle of Ghabra, since they are separated by a bodywork which is the metal plate, to accurately determine whether the portable apparatus is positioned inside or outside a predetermined interface, such as an interface between the inner surface and the outer surface of the vehicle as suggested, see Nakajima [0086].
Regarding claim 7, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6, further comprising a portable radio unit comprising: a radio-unit-based reception device configured to receive the first and second radio signals (Antenna (30) is provided for receiving first and second signals (24, 28) from interior and exterior antenna, see Ghabra [0033]), and configured to measure the reception field strength of the first and second radio signals at the location of the portable radio unit (remote transceiver (14) is preferably provided with a controller (32) for determining a signal strength of the first signal (24), and determining a signal strength of the second signal, see Ghabra [0032]); and a radio-unit-based transmission device configured to transmit at least one of: the values of the respective measured reception field strengths of the first and second radio signals and a value derived therefrom (Alternatively, the signal strengths determined by RSSI (34) may be sent from ASIC (36) to a microprocessor, see Ghabra [0037]).  
Regarding claim 8, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6, further comprising the vehicle (vehicle 12 of Ghabra Fig. 1).  
Regarding claim 9, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 8, wherein the vehicle comprises a bodywork that separates an outside from an inside (vehicle enclosed body, see Ghabra Fig. 1) and wherein the first vehicle-based radio device is arranged on the outside of 
Regarding claim 10, Ghabra as modified by Nakajima teaches the method as claimed in claim 1, and Nakajima further teaches wherein the outside and inside vehicle-based positions are opposite of one another (three transmitting antennas 15a to 15c are provided inside the vehicle 1 and three transmitting antennas 15d to 15f are provided outside the vehicle 1. In this structure, it is assumed that the transmitting antenna 15e is provided in the door handle 1c, see [0041], for example inside antenna 15b is opposite to outside antenna 15e as shown in Fig. 4) and separated from one another by sheet metal comprised in the bodywork (Generally, radio waves from the transmitting antenna 15 provided in the door handle 1c are transmitted to only the outside of the vehicle, but the transmission of radio waves to the inside of the vehicle is electromagnetically shielded by the door 1a that is formed of a metal plate, see [0039]; a metal plate forming the door 1a that isolates the inside of the vehicle from the outside is prevent radio waves transmitted from the internal transmitting antennas, see [0055], see also Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Nakajima with the vehicle of Ghabra, since they are separated by a bodywork which is the metal plate, to accurately determine whether the portable apparatus is positioned inside or outside a predetermined interface, such as an interface between the inner surface and the outer surface of the vehicle as suggested, see Nakajima [0086].
Regarding claim 11, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6, and Nakajima further teaches wherein the positions outside and inside the vehicle are opposite 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate antenna system of Nakajima with the vehicle of Ghabra, since they are separated by a bodywork which is the metal plate, to accurately determine whether the portable apparatus is positioned inside or outside a predetermined interface, such as an interface between the inner surface and the outer surface of the vehicle as suggested, see Nakajima [0086].

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Nakajima and further in view of Masudaya (US 20050046546 A1).
Regarding claim 2, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.
However, Ghabra and Nakajima do not clearly teach wherein respective transmission field strength of the first and second radio signals are in the same decimal order of magnitude.  
In an analogous field of endeavor, Masudaya teaches Passive keyless entry device including wherein respective transmission field strength of the first and second radio signals are in the same 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with the passive keyless of Masudaya to provide a passive keyless entry device in which the reliability of communication between a fixed unit and a portable unit is high by reducing the influence of interference waves affecting the portable unit as suggested, see Masudaya [0012].

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Nakajima and further in view of Ghosh et al. (US 20020024460 A1).
Regarding claim 3, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.
However, Ghabra and Nakajima do not clearly teach wherein the vehicle-based position outside the vehicle is close to the vehicle-based position inside the vehicle. 
In an analogous field of endeavor, Ghosh teaches determining whether an external device is inside or outside the vehicle including wherein the vehicle-based position outside the vehicle is close to the vehicle-based position inside the vehicle (the user who carries the CID on his person is located in the vicinity of the motor vehicle, see [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with the keyless of Ghosh to provide a keyless entry method wherein the construction is simple and economical and which also increasing the reliability as suggested, see Ghosh [0007].

s 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Nakajima and further in view of Luo et al. (US 20170158169 A1).
Regarding claim 12, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 433 MHz frequency band.
In an analogous art, Luo teaches wherein the first and second radio signals are in a 433 MHz frequency band (For example, the micro-controller 16 may be electrically coupled with a high frequency transmitter (not shown) and/or a low frequency receive, see [0023] and the phrase "high frequency" or "ultra high frequency" (UHF) typically refers to frequencies in the range of 300 MHZ-3 GHz, see [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Luo to provide a passive entry feature for an automotive vehicle that is configured to prevent relay attacks by analyzing magnet vectors and angles created by a plurality of antennas mounted on the vehicle as suggested, see Luo [0007].

Regarding claim 13, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 2.4 GHz frequency band.
In an analogous art, Luo teaches wherein the first and second radio signals are in a 2.4 GHz frequency band (For example, the micro-controller 16 may be electrically coupled with a high frequency transmitter (not shown) and/or a low frequency receive, see [0023] and the phrase "high frequency" or "ultra high frequency" (UHF) typically refers to frequencies in the range of 300 MHZ-3 GHz, see [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna 

Regarding claim 17, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 433 MHz frequency band.
In an analogous art, Luo teaches wherein the first and second radio signals are in a 433 MHz frequency band (For example, the micro-controller 16 may be electrically coupled with a high frequency transmitter (not shown) and/or a low frequency receive, see [0023] and the phrase "high frequency" or "ultra high frequency" (UHF) typically refers to frequencies in the range of 300 MHZ-3 GHz, see [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Luo to provide a passive entry feature for an automotive vehicle that is configured to prevent relay attacks by analyzing magnet vectors and angles created by a plurality of antennas mounted on the vehicle as suggested, see Luo [0007].

Regarding claim 18, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 2.4 GHz frequency band.
In an analogous art, Luo teaches wherein the first and second radio signals are in a 2.4 GHz frequency band (For example, the micro-controller 16 may be electrically coupled with a high frequency 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Luo to provide a passive entry feature for an automotive vehicle that is configured to prevent relay attacks by analyzing magnet vectors and angles created by a plurality of antennas mounted on the vehicle as suggested, see Luo [0007].


11.	Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Nakajima and further in view of Phillips et al. (US 20160086397 A1).
Regarding claim 14, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 5 GHz frequency band.
In an analogous art, Phillips teaches passive keyless entry system including wherein the first and second radio signals are in a 5 GHz frequency band (Wi-Fi devices include an RF interfaces such as 2.4 GHz for 802.11b or 802.11g and 5 GHz for 802.11a, see [0084], for example smartphone 34 communication with the apparatus 12 via Wi-Fi interface as shown is Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Phillips to offer better service to a customer by using a smart device as suggested.

Regarding claim 15, Ghabra as modified by Nakajima teaches the method as claimed in claim 1.

In an analogous art, Phillips teaches wherein the portable radio unit is at least one of a smartphone, a smartcard, a smartwatch and a radio key (e.g., smart phone, tablet, wearable device, see [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Phillips to offer better service to a customer by using a smart device as suggested.

Regarding claim 19, Ghabra as modified by Nakajima teaches the arrangement as claimed in claim 6.
However, Ghabra and Nakajima do not teach wherein the first and second radio signals are in a 5 GHz frequency band.
In an analogous art, Phillips teaches wherein the first and second radio signals are in a 5 GHz frequency band (Wi-Fi devices include an RF interfaces such as 2.4 GHz for 802.11b or 802.11g and 5 GHz for 802.11a, see [0084], for example smartphone 34 communication with the apparatus 12 via Wi-Fi interface as shown is Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Phillips to offer better service to a customer by using a smart device as suggested.


However, Ghabra and Nakajima do not teach wherein the portable radio unit is at least one of a smartphone, a smartcart, a smartwatch and a radio key.
In an analogous art, Phillips teaches wherein the portable radio unit is at least one of a smartphone, a smartcart, a smartwatch and a radio key (e.g., smart phone, tablet, wearable device, see [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key position of Ghabra and the antenna system of Nakajima with passive start entry system of Phillips to offer better service to a customer by using a smart device as suggested.

Allowable Subject Matter
12.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Ghabra and Nakajima alone or in combination do not teach wherein the first radio signal is received at the portable radio unit unimpeded while the second radio signal is first propagated unimpeded inside the vehicle and then attenuated by the bodywork to have a lower field strength at a location of the portable radio unit than the first radio signal of a particular application in combination with all the recited limitations of claim 1.

Conclusion
Lin et al. (US 20140354404 A1) discloses the present invention relates to remote convenience systems, and is particularly directed to a remote convenience method and apparatus that extends the range of operation of the system by reducing signal nulls.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.